Citation Nr: 0935540	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
December 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

When the case was last before the Board in March 2007, it was 
remanded for additional development.  In the March 2007 
remand, the Board instructed the RO to address the issue of 
entitlement to individual unemployability, which had been 
raised previously by the Veteran's representative.  The 
record does not reflect that this issue has been addressed.  
Therefore, it is again referred to the RO for proper action.


FINDINGS OF FACT

1.  Left ankle disability clearly and unmistakably existed 
prior to active service.

2.  Left ankle disability clearly and unmistakably underwent 
no permanent increase in severity during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in and December 2002 and March 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA. Additionally, the March 2007 notice letter informed 
the Veteran as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in June 2008, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records, and private treatment records.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  This presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran essentially contends that his preexisting left 
ankle condition was aggravated during his brief period of 
active service.  In this regard, the Board notes that the 
November 1975 service entrance examination report notes 
(pursuant to the category labeled "identifying body marks, 
scars, tattoos") that the Veteran had previously had 
outpatient surgery on his left ankle.  Examination of the 
lower extremities was normal.  On the Report of Medical 
History for entry onto active duty, the Veteran indicated 
that he had fractured his left ankle, which required 
insertion of a pin, in 1971.  

A November 25, 1975 service treatment record notes that the 
Veteran had a three year old open reduction internal 
fixation, left ankle, with current onset of pain.  X-ray 
studies showed a healed medial malleolar fracture with good 
titro-talar joint space.  It was noted that the Veteran might 
be unfit.  It was also noted that the Veteran had been having 
trouble with coordination and left ankle pain, specifically 
when running and marching.  

A December 9, 1975 record indicates that the Veteran had seen 
"C.O.", who planned an honorable discharge under "Tradoc 
regulations because of poor incoordination."  It was also 
noted that the Veteran would continue active duty until 
discharge.  It was further noted that a request under 
"E.P.T.S. separation" would not be made.  A separation 
examination is not of record.

The Veteran's personnel records indicate that he was 
discharged because he was constantly a problem for his Drill 
Sergeants in that he was both a slow learner and very 
uncoordinated.  It was noted that he lacked motivation, 
coordination, and self-discipline.  According to the 
separation documents, the Veteran had been counseled by each 
of his Drill Sergeants about his lack of motivation and the 
attitude he had displayed since his arrival.  However, after 
repeated counseling, he showed absolutely no improvement.  As 
such, discharge was recommended.

The post-service medical evidence shows that in March 2004 
there was swelling of both ankles.  In April 2004 his left 
ankle was tender and there was mild swelling. Ankle sprain 
was diagnosed.  

The initial question is whether the Veteran's left ankle 
disability was present prior to service.  The record 
discloses that the service entrance examiner noted normal 
lower extremities at service entry.  However, the prior ankle 
surgery was reported.  On the accompanying Report of Medical 
History, the Veteran indicated that he had fractured his left 
ankle in 1971 and that this fracture required the insertion 
of a pin.  
 
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction (enlistment) medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2004).  As there was no 
ankle condition noted at entry (only a history of such), the 
Board concludes that the presumption of soundness at entrance 
attaches.

However, this presumption is rebutted by the evidence of 
record.  In this regard, the Board finds that the medical 
evidence of record clearly and unmistakably shows that the 
Veteran had a left ankle condition that existed prior to 
service.  There are consistent reports of the pre-service 
ankle fracture and surgery, and there is X-ray evidence 
confirming the reported history.  

With respect to whether the evidence clearly and unmistakably 
establishes that the left ankle disability was aggravated by 
active duty, the Board notes that the Veteran's service 
treatment records show that he complained of a painful left 
ankle and that he was found to have difficulty with 
coordination.  However, he was never diagnosed with any left 
ankle disability in service.  X-ray studies taken during 
service showed that the fracture was healed.  He was 
ultimately discharged based upon difficulties with 
motivation, attitude, and coordination.  It was specifically 
noted that he was not discharged based upon a disability that 
existed prior to separation.

The post-service medical evidence does not document any left 
ankle problems until 2004, which is more than 25 years after 
the Veteran was discharged from service.  Although he has 
indicated that he has had problems with his left ankle on and 
off since service, the voluminous post-service medical 
evidence only documents two complaints regarding his left 
ankle, and neither one references the prior ankle fracture or 
active service whatsoever.  Importantly, the Veteran was 
scheduled for a VA examination in order to determine whether 
any ankle disability was aggravated during service; however, 
he was not able to attend the original examination or a 
second, rescheduled one.  Thereafter, in May 2008, he 
requested that VA continue with is appeal without any such 
examination.

The Veteran has relayed various complaints and symptoms as 
well as his belief that his left ankle condition was 
aggravated during military service.  The Veteran is competent 
to testify about observable symptoms, such as pain, and his 
statements have been taken into account.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include whether 
the pre-service left ankle disability underwent a permanent 
increase in severity during his brief period of active duty. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  There is 
no medical opinion in favor of the claim, and as noted above, 
the Veteran specifically requested that the claim be decided 
on the current record because he was unable to attend the 
scheduled VA examinations.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

In sum, the evidence clearly and unmistakably establishes 
that the Veteran suffered a left ankle fracture, which 
required surgery, prior to entrance on active duty, and that 
the underlying disorder was not worsened by active service.  
If anything, the evidence merely shows that the Veteran 
experienced a temporary exacerbation of symptoms (pain and 
incoordination with running and marching) during service.  
Even temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  See 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The first 
post service record of left ankle complaints was in March 
2004, over 25 years subsequent to the Veteran's discharge 
from service.  Moreover, there is no medical opinion evidence 
in favor of the claim.  Therefore, the evidence clearly and 
unmistakably establishes that the Veteran's pre-existing left 
ankle disability was not aggravated by active duty.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case a medical opinion is not 
required since the available evidence does not establish an 
increase in severity of the preexisting left ankle condition 
during the Veteran's brief period of active duty.

Accordingly, the Board finds that service connection is not 
warranted for a left ankle disability.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


